MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Apr 29 2016, 8:51 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Gregory F. Zoeller
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ryan James Shelley,                                      April 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         40A04-1510-CR-01709
        v.                                               Appeal from the Jennings Circuit
                                                         Court
State of Indiana,                                        The Honorable Jonathan W.
Appellee-Plaintiff                                       Webster, Judge
                                                         Trial Court Cause No.
                                                         40C01-1301-MR-001



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 40A04-1510-CR-01709 | April 29, 2016        Page 1 of 4
                                             Case Summary
[1]   Ryan James Shelley (“Shelley”) appeals his fifty-eight year sentence for

      murder,1 asking this court to find his sentence inappropriate and revise it to the

      advisory sentence of fifty-five years.2 We affirm.



                                    Facts and Procedural History
[2]   On December 27th, 2012, Shelley shook his girlfriend’s infant daughter, causing

      her death. He was charged with murder,3 battery resulting in death,4 battery

      resulting in serious bodily injury,5 aggravated battery,6 and neglect of a

      dependent resulting in death.7 Shelley pled guilty to murder as part of a plea

      agreement, providing that the court impose a sentence between fifty-five and

      sixty years and dismiss his other charges. The trial court sentenced Shelley to

      fifty-eight years imprisonment, ordered him to pay a hundred dollar fine, and

      dismissed his remaining charges. (App.172-74.) Shelley now appeals.




      1
        Ind. Code § 35-42-1-1(1). Indiana’s Criminal Code was substantially revised, effective July 1, 2014. At all
      times, we refer to the version of the criminal code in effect at the time of Shelley’s offenses.
      2
          I.C. § 35-50-2-3.
      3
          I.C. § 35-42-1-1(1).
      4
          I.C. § 35-42-2-1(a)(5).
      5
          I.C. § 35-42-2-1(a)(4).
      6
          I.C. § 35-42-2-1.5(1).
      7
          I.C. § 35-46-1-4(b)(3).


      Court of Appeals of Indiana | Memorandum Decision 40A04-1510-CR-01709 | April 29, 2016              Page 2 of 4
                                 Discussion and Decision
[3]   The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

      permitting independent appellate review and revision of criminal sentences was

      implemented by the Indiana Supreme Court through Appellate Rule 7(B). We

      may “revise a sentence authorized by statute if, after due consideration of the

      trial court’s decision, the court finds that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.” Ind. Appellate

      Rule 7(B). The primary purpose in this type of review is to “leaven the

      outliers” and focus on the aggregate sentence for the crime(s) committed.

      Caldwell v. State, 895 N.E.2d 1219, 1125 (Ind. 2008).


[4]   The nature of the offense gives us no reason to revise the sentence downward.

      Shelley pled guilty to murder of a child for whom he was in a position as

      caretaker.


[5]   Turning to his character, Shelley has at least 14 criminal convictions (including

      two felonies) and one formal juvenile adjudication. His convictions include

      visiting a common nuisance, criminal mischief, battery, alcohol and drug

      possession, resisting law enforcement, sexual misconduct with a minor, and

      failure to register as a sex offender. While he expressed remorse, Shelley

      benefited from his plea agreement under which he received less than the

      maximum possible penalty.



                                              Conclusion

      Court of Appeals of Indiana | Memorandum Decision 40A04-1510-CR-01709 | April 29, 2016   Page 3 of 4
[6]   In light of Shelley’s offense and his character, we conclude the sentence is not

      inappropriate.


[7]   Affirmed.


      Bradford, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 40A04-1510-CR-01709 | April 29, 2016   Page 4 of 4